
	
		II
		110th CONGRESS
		1st Session
		S. 1415
		IN THE SENATE OF THE UNITED STATES
		
			May 16, 2007
			Mr. Harkin (for himself
			 and Ms. Snowe) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Public Health Service Act and the Social
		  Security Act to improve screening and treatment of cancers, provide for
		  survivorship services, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Cancer Screening, Treatment, and
			 Survivorship Act of 2007.
		2.Establishment of
			 program of grants for detection and control of certain cancersThe Public Health Service Act (42 U.S.C. 201
			 et seq.) is amended by inserting after title XXIX the following new
			 title:
			
				XXXPREVENTIVE
				HEALTH AND EARLY DETECTION MEASURES WITH RESPECT TO CANCERS
					3001.Establishment
				of program
						(a)Grants
							(1)In
				generalThe Secretary, acting through the Director of the Centers
				for Disease Control and Prevention, shall make grants to eligible entities on a
				competitive basis for the purpose of carrying out a program—
								(A)to screen for
				cancer utilizing a screening method or technology that receives a
				recommendation of B or A from the Preventive
				Services Task Force convened under section 915 (in this subsection referred to
				as a USPSTF recommended screening method or technology) and for
				which the Secretary has made a determination of eligibility for grant funding
				based on criteria developed by the Secretary, to achieve maximum benefits from
				the funds available, that includes—
									(i)the prevalence of
				the cancer in the population;
									(ii)the mortality
				and morbidity attributed to that cancer;
									(iii)the predictive
				value of the screening diagnostic;
									(iv)the cost of the
				screening diagnostic;
									(v)the current
				demonstrated efficacy of treatment when the diagnostic procedure identifies the
				cancer; and
									(vi)the estimated
				overall cost-benefit projected for application of the diagnostic;
									(B)to provide
				appropriate referrals for medical treatment of individuals screened pursuant to
				subparagraph (A) and to ensure, to the extent practicable, the provision of
				appropriate follow-up services;
								(C)to develop and disseminate public
				information and education programs for the detection and control of those
				cancers for which there exists a USPSTF recommended screening method or
				technology;
								(D)to improve the education, training, and
				skills of health professionals (including allied health professionals) in the
				detection and control of those cancers for which there exists a USPSTF
				recommended screening method or technology;
								(E)to establish mechanisms through which
				eligible entities can monitor the quality of screening procedures for those
				cancers for which there exists a USPSTF recommended screening method or
				technology, including the interpretation of such procedures; and
								(F)to evaluate
				activities conducted under subparagraphs (A) through (E) through appropriate
				surveillance or program-monitoring activities.
								(2)Eligible entity
				definedFor purposes of this section, the term eligible
				entity includes the following:
								(A)A State,
				including, in addition to the several States, the District of Columbia, Guam,
				the Commonwealth of Puerto Rico, the Northern Mariana Islands, the Virgin
				Islands, American Samoa, and the Trust Territory of the Pacific Islands.
								(B)An Indian tribe or
				tribal organization, as such terms are defined in section 4 of the Indian
				Self-Determination and Education Assistance Act.
								(3)RankingsThe
				Secretary may rank approved screening methods or technologies under paragraph
				(1)(A) as a factor to consider in awarding grants under paragraph (1).
							(b)Grant and
				Contract AuthorityAn eligible entity receiving a grant under
				subsection (a) may expend the grant to carry out the purpose described in such
				subsection through grants to, and contracts with, public or nonprofit private
				entities.
						(c)Initial
				Demonstration PeriodIn each of fiscal years 2008 through 2010,
				the Secretary shall make a grant under subsection (a) to no fewer than 5
				eligible entities. Each such grant shall be for purposes of developing best
				practices and methods for implementing a program described in such
				subsection.
						(d)Program
				ExpansionBeginning in fiscal year 2011, the limitation on grant
				awards contained in subsection (c) shall terminate, and grants shall be awarded
				subject to availability of appropriations under conditions established by the
				Secretary and consistent with the provisions of this title.
						3002.Requirement of
				matching funds
						(a)In
				GeneralThe Secretary may not make a grant under section 3001
				unless the eligible entity involved agrees, with respect to the costs to be
				incurred by the eligible entity in carrying out the purpose described in such
				section, to make available non-Federal contributions (in cash or in kind under
				subsection (b)) toward such costs in an amount that is not less than $1 for
				each $3 of Federal funds provided in the grant. Such contributions may be made
				directly or through donations from public or private entities.
						(b)Determination of
				Amount of Non-Federal Contribution
							(1)In
				generalNon-Federal contributions required in subsection (a) may
				be in cash or in kind, fairly evaluated, including equipment or services (and
				excluding indirect or overhead costs). Amounts provided by the Federal
				Government, or services assisted or subsidized to any significant extent by the
				Federal Government, may not be included in determining the amount of such
				non-Federal contributions.
							(2)Maintenance of
				effortIn making a determination of the amount of non-Federal
				contributions for purposes of subsection (a), the Secretary may include only
				non-Federal contributions in excess of the average amount of non-Federal
				contributions made by the eligible entity involved toward the purpose described
				in section 3001(a)(1) for the 2-year period preceding the first fiscal year for
				which the eligible entity is applying to receive a grant under such
				section.
							(3)Inclusion of
				relevant non-federal contributions for medicaidIn making a
				determination of the amount of non-Federal contributions for purposes of
				subsection (a), the Secretary shall, subject to paragraphs (1) and (2) of this
				subsection, include any non-Federal amounts expended pursuant to title XIX of
				the Social Security Act by the eligible entity involved toward the purpose
				described in subparagraphs (A) and (B) of section 3001(a)(1).
							3003.Requirements
				with respect to type and quality of services
						(a)Requirement of
				Provision of All Services by Date CertainThe Secretary may not
				make a grant under section 3001 unless the eligible entity involved
				agrees—
							(1)to ensure that, initially and throughout
				the period during which amounts are received pursuant to the grant, not less
				than 60 percent of the grant is expended to provide each of the services or
				activities described in subparagraphs (A) and (B) of section 3001(a)(1),
				including making available screening procedures for those cancers for which
				there exists a USPSTF recommended screening method or technology;
							(2)to ensure that, by
				the end of any second fiscal year of payments pursuant to the grant, each of
				the services or activities described in section 3001(a)(1) is provided;
				and
							(3)to ensure that not
				more than 40 percent of the grant is expended to provide the services or
				activities described in subparagraphs (C) through (F) of such section.
							(b)Quality
				Assurance Regarding Screening for Additional Forms of CancerThe
				Secretary may not make a grant under section 3001 unless the eligible entity
				involved—
							(1)assures the
				quality of any screening procedure for those cancers for which there exists
				conducted pursuant to such section; and
							(2)assures that, with
				respect to the first cancer screening performed on an individual for which
				payment is made pursuant to section 3001(a)(1), there are satisfactory
				assurances that the results of the screening will be placed in permanent
				medical records maintained with respect to the individual.
							(c)Issuance by
				Secretary of Guidelines With Respect to Quality of Cancer Services
							(1)In
				generalThe Secretary shall issue guidelines for assuring the
				quality of any cancer screening procedure conducted pursuant to section
				3001(a)(1).
							(2)Applicability
				with respect to grantsThe Secretary may not make a grant under
				section 3001 unless the eligible entity involved agrees that the eligible
				entity will, with respect to any cancer screening procedure conducted pursuant
				to such section, ensure that the procedure is conducted in accordance with the
				guidelines issued by the Secretary under paragraph (1).
							3004.Additional
				required agreements
						(a)Priority for
				Low-Income IndividualsThe
				Secretary may not make a grant under section 3001 unless the eligible entity
				involved agrees that low-income individuals will be given priority in the
				provision of services and activities pursuant to subparagraphs (A) and (B) of
				section 3001(a)(1).
						(b)Limitation on
				Imposition of Fees for ServicesThe Secretary may not make a
				grant under section 3001 unless the eligible entity involved agrees that, if a
				charge is imposed for the provision of services or activities under the grant,
				such charge—
							(1)will be made
				according to a schedule of charges that is made available to the public;
							(2)will be adjusted to
				reflect the income of the individuals involved; and
							(3)will not be
				imposed on any individual with an income of less than 100 percent of the
				official poverty line, as established by the Director of the Office of
				Management and Budget and revised by the Secretary in accordance with section
				673(2) of the Omnibus Budget Reconciliation Act of 1981.
							(c)Statewide
				Provision of Services
							(1)In
				generalIn the case of an eligible entity described in section
				3001(a)(2)(A), the Secretary may not make a grant under section 3001 unless the
				eligible entity agrees that services and activities under the grant will be
				made available throughout the State, including availability to members of any
				Indian tribe or tribal organization (as such terms are defined in section 4 of
				the Indian Self-Determination and Education Assistance Act).
							(2)WaiverThe
				Secretary may waive the requirement established in paragraph (1) for an
				eligible entity if the Secretary determines that compliance by the eligible
				entity with the requirement would result in an inefficient allocation of
				resources with respect to carrying out the purpose described in section
				3001(a)(1).
							(d)Relationship to
				Items and Services Under Other ProgramsThe Secretary may not
				make a grant under section 3001 unless the eligible entity involved agrees that
				the grant will not be expended to make payment for any item or service to the
				extent that payment has been made, or can reasonably be expected to be made,
				with respect to such item or service—
							(1)under any State
				compensation program, under an insurance policy, or under any Federal or State
				health benefits program; or
							(2)by an entity that
				provides health services on a prepaid basis.
							(e)Coordination
				With Other Cancer ProgramsThe Secretary may not make a grant
				under section 3001 unless the eligible entity involved agrees that the services
				and activities funded through the grant will be coordinated with other Federal,
				State, and local cancer programs.
						(f)Limitation on
				Administrative ExpensesThe Secretary may not make a grant under
				section 3001 unless the eligible entity involved agrees that not more than 10
				percent of the grant will be expended for administrative expenses with respect
				to the grant.
						(g)Restrictions on
				Use of GrantThe Secretary may not make a grant under section
				3001 unless the eligible entity involved agrees that the grant will not be
				expended to provide inpatient hospital services (as that term is defined by the
				Secretary for purposes of this subsection).
						(h)Records and
				AuditsThe Secretary may not make a grant under section 3001
				unless the eligible entity involved agrees that—
							(1)the eligible
				entity will establish such fiscal control and fund accounting procedures as may
				be necessary to ensure the proper disbursement of, and accounting for, amounts
				received by the eligible entity under such section; and
							(2)upon request, the
				eligible entity will provide records maintained pursuant to paragraph (1) to
				the Secretary or the Comptroller General of the United States for purposes of
				auditing the expenditures by the eligible entity of the grant.
							(i)Reports to
				SecretaryThe Secretary may not make a grant under section 3001
				unless the eligible entity involved agrees to submit to the Secretary such
				reports as the Secretary may require with respect to the grant.
						3005.Description of
				intended uses of grantThe
				Secretary may not make a grant under section 3001 unless—
						(1)the eligible
				entity involved submits to the Secretary a description of the purposes for
				which the eligible entity intends to expend the grant;
						(2)the description
				identifies the populations, areas, and localities in the eligible entity with a
				need for the services or activities described in section 3001(a)(1);
						(3)the description
				provides information relating to the services and activities to be provided,
				including a description of the manner in which the services and activities will
				be coordinated with any similar services or activities of public or nonprofit
				entities; and
						(4)the description
				provides assurances that the grant funds be used in the most cost-effective
				manner.
						3006.Requirement of
				submission of applicationThe
				Secretary may not make a grant under section 3001 unless an application for the
				grant is submitted to the Secretary, the application contains the description
				of intended uses required in section 3005, and the application is in such form,
				is made in such manner, and contains such agreements, assurances, and
				information as the Secretary determines to be necessary to carry out this
				title.
					3007.Technical
				assistance and provision of supplies and services in lieu of grant
				funds
						(a)Technical
				AssistanceThe Secretary may provide training and technical
				assistance with respect to the planning, development, and operation of any
				program or service carried out pursuant to section 3001. The Secretary may
				provide such technical assistance directly or through grants to, or contracts
				with, public and private entities.
						(b)Provision of
				Supplies and Services in Lieu of Grant Funds
							(1)In
				generalUpon the request of an eligible entity receiving a grant
				under section 3001, the Secretary may, subject to paragraph (2), provide
				supplies, equipment, and services for the purpose of aiding the eligible entity
				in carrying out such section and, for such purpose, may detail to the eligible
				entity any officer or employee of the Department of Health and Human
				Services.
							(2)Corresponding
				reduction in paymentsWith respect to a request described in
				paragraph (1), the Secretary shall reduce the amount of payments under the
				grant under section 3001 to the eligible entity involved by an amount equal to
				the costs of detailing personnel (including pay, allowances, and travel
				expenses) and the fair market value of any supplies, equipment, or services
				provided by the Secretary. The Secretary shall, for the payment of expenses
				incurred in complying with such request, expend the amounts withheld.
							3008.Evaluations
				and reports
						(a)EvaluationsThe
				Secretary shall, directly or through contracts with public or private entities,
				provide for annual evaluations of programs carried out pursuant to section
				3001.
						(b)Reports to
				CongressNot later than March 15, 2008, and every March 15
				thereafter, the Secretary shall submit to the appropriate committees of
				Congress a report describing the grants awarded under this title, that
				includes—
							(1)a description of
				the screenings conducted, diagnoses made, treatment received, and analysis of
				the impact of the grants in terms of impact on mortality, morbidity, and
				economic costs;
							(2)a description of
				those screening methods or technologies for which the Secretary has made a
				determination of grant eligibility; and
							(3)recommendations
				for administrative and legislative initiatives with respect to this title as
				the Secretary determines to be appropriate.
							(c)Congressional
				approvalThe Secretary may not award a grant to an entity under
				this title to provide funding for a screening method or technology described in
				subsection (b)(2) if Congress, within 60 days of receiving the report under
				such subsection, enacts a concurrent resolution to disapprove such
				funding.
						3009.Funding
						(a)Authorization of
				AppropriationsFor the purpose of carrying out this title, there
				are authorized to be appropriated such sums as may be necessary for fiscal year
				2008 and each subsequent fiscal year.
						(b)Set-Aside for
				Technical Assistance and Provision of Supplies and ServicesOf
				the amounts appropriated under subsection (a) for a fiscal year, the Secretary
				shall reserve not more than 10 percent for carrying out section
				3007.
						.
		3.Optional medicaid
			 coverage of certain cancer patients
			(a)Coverage as
			 optional categorically needy groups
				(1)In
			 generalSection 1902(a)(10)(A)(ii) of the Social Security Act (42
			 U.S.C. 1396a(a)(10)(A)(ii)) is amended—
					(A)in subclause
			 (XVIII), by striking or at the end;
					(B)in subclause (XIX),
			 by adding or at the end; and
					(C)by adding at the
			 end the following:
						
							(XX)who are described
				in subsection (dd) (relating to certain persons screened and found to need
				treatment from complications from screening or have certain cancers); or
							(XXI)who are
				described in subsection (ee) (relating to certain persons eligible for
				survivorship
				programs).
							.
					(2)Groups
			 describedSection 1902 of such Act (42 U.S.C. 1396a) is amended
			 by adding at the end the following:
					
						(dd)Individuals
				described in this subsection are individuals who—
							(1)are not described
				in subsection (a)(10)(A)(i);
							(2)have not attained
				age 65;
							(3)have been screened for cancer under the
				Centers for Disease Control and Prevention cancer early detection program
				established under title XXX of the Public Health Service Act and have been
				referred under such program for treatment of cancer; and
							(4)are not otherwise
				covered under creditable coverage, as defined in section 2701(c) of the Public
				Health Services Act (42 U.S.C. 300gg(c)).
							(ee)Individuals
				described in this subsection are individuals who—
							(1)are not described
				in subsection (a)(10)(A)(i);
							(2)have not attained
				age 65;
							(3)have been
				diagnosed with cancer, or have received treatment for cancer, and are seeking
				medical information and services related to the treatment of cancer (as
				determined by the individual’s treating physician) including—
								(A)diagnosis and
				treatment for cancer, its sequelae, and deleterious effects of
				treatment;
								(B)a personalized
				comprehensive cancer treatment and survivorship care plan; and
								(C)an annual visit
				to an oncologist for a comprehensive exam; and
								(4)are not otherwise
				covered under creditable coverage, as defined in section 2701(c) of the Public
				Health Service Act (42 U.S.C.
				300gg(c)).
							.
				(3)Limitation on
			 benefitsSection 1902(a)(10) of the Social Security Act (42
			 U.S.C. 1396a(a)(10)) is amended in the matter following subparagraph (G)
					(A)by striking
			 and (XIV) and inserting (XIIV); and
					(B)by inserting
			 , and (XIV) the medical assistance made available to an individual
			 described in subsection (dd) or (ee) who is eligible for medical assistance
			 only because of subclause (XX) or (XXI), respectively, of subparagraph
			 (A)(10)(ii) shall be limited to medical assistance provided during the period
			 in which such an individual requires treatment for the cancers or for medical
			 assistance limited to the services listed in subsections (dd) and (ee),
			 respectively before the semicolon.
					(4)Conforming
			 amendmentsSection 1905(a) of the Social Security Act (42 U.S.C.
			 1396d(a)) is amended in the matter preceding paragraph (1)—
					(A)in clause (xii),
			 by striking or at the end;
					(B)in clause (xiii),
			 by adding or at the end; and
					(C)by inserting after
			 clause (xiii) the following:
						
							(xiv)individuals
				described in subsection (dd) or (ee) of section
				1902,
							.
					(b)Presumptive
			 eligibility
				(1)In
			 generalTitle XIX of the Social Security Act is amended by
			 inserting after section 1920B (42 U.S.C. 1396r–1b) the following:
					
						1920C.Optional application of presumptive eligibility provisions
		  for certain persons with certain other cancersA State may elect to apply the provisions
				of section 1920B to individuals described in subsection (dd) or (ee) of section
				1902 in the same as such section applies to individuals described in section
				1902(aa) (relating to certain breast or cervical cancer
				patients).
						.
				(2)Conforming
			 amendments
					(A)Section 1902(a)(47)
			 of such Act (42 U.S.C. 1396a(a)(47)) is amended—
						(i)by
			 striking 1920 and and inserting 1920,;
						(ii)by
			 striking with such section and and inserting with such
			 section,; and
						(iii)by
			 inserting before the semicolon at the end the following; , and provide
			 for making medical assistance available to individuals described in 1920C
			 during a presumptive eligibility period in accordance with such
			 section.
						(B)Section
			 1903(u)(1)(D)(v) of such Act (42 U.S.C.1396b(u)(1)(D)(v)) is amended—
						(i)by
			 striking or for and inserting , for; and
						(ii)by
			 inserting before the period the following: , or for medical assistance
			 provided to an individual described in section 1920C during a presumptive
			 eligibility period under such section.
						(c)Medicaid
			 matchThe first sentence of section 1905(b) of such Act (42
			 U.S.C. 1396d(b)) is amended—
				(1)by striking
			 and before (4); and
				(2)by inserting
			 before the period at the end the following: , and (5) the Federal
			 medical assistance percentage shall be equal to the enhanced FMAP. described in
			 section 2105(b) with respect to medical assistance provided to individuals who
			 are eligible for such assistance only on the basis of subclause (XX) of section
			 1902(a)(10)(A)(ii).
				(d)Effective
			 dateThe amendments made by this section apply to medical
			 assistance for items and services furnished on or after October 1, 2008,
			 without regard to whether final regulations to carry out such amendments have
			 been promulgated by such date.
			4.Screening
			 research and survivorship programsSubpart 1 of part C of title IV of the
			 Public Health Service Act (42 U.S.C. 285 et seq.) is amended by adding at the
			 end the following:
			
				417E.Research with
				respect to cancer screening
					(a)Screening
				Research Initiatives
						(1)In
				generalThe Director of NIH shall expand, intensify, and
				coordinate programs for the conduct and support of research with respect to
				identifying and improving cancer screening and testing protocols and tools in
				order to develop screening and testing capable of achieving a recommendation of
				B or better as measured by the Preventive Services Task Force
				convened under section 915, and with particular emphasis on those cancers with
				the highest incidence of mortality and disability. The Director shall also
				consider new alternative screening and testing protocols of lower cost and
				risk, and those diagnostics which would identify cancers at a stage at which
				there is strong evidence for the efficacy of treatment which would reduce
				mortality and morbidity.
						(2)AdministrationThe
				Director of NIH shall carry out this subsection through the Director of the
				National Cancer Institute and in collaboration with any other agencies that the
				Director determines to be appropriate.
						(b)Public awareness
				of cancer screening, early detection, available treatments and
				researchThe Secretary shall award grants to recognized cancer
				professional and advocacy organizations, including private not-for-profit
				public affairs organizations, for the expansion and widespread implementation
				of activities to raise public awareness of currently available screening and
				testing programs, treatment options, statistics regarding improved outcomes as
				a result of cancer screenings, risk factors, information, treatment options,
				and current research with the intent to ensure widespread use of cancer
				screening programs and access to best available screening and testing
				services.
					417F.Cancer
				survivorship
					(a)NCI-designated
				Cancer CentersThe Director of NIH shall provide for the
				expansion and coordination of cancer survivorship research activities at
				National Cancer Institute-designated cancer centers.
					(b)Comprehensive
				cancer survivorship centers
						(1)In
				generalIn carrying out the provisions of subsection (a), the
				Director of NIH shall provide assistance to one or more National Cancer
				Institute-designated cancer centers to enable such centers to serve as
				comprehensive cancer survivorship centers described in paragraph (2). Special
				emphasis shall be placed on those models of comprehensive cancer survivorship
				care that can be applied in community cancer center settings, as well as
				National Cancer Institute-designated cancer centers.
						(2)Center
				descriptionA comprehensive cancer survivorship center described
				in this paragraph is a center designed to serve as a comprehensive, one-stop
				source of information, care, and services for cancer survivors, family members,
				and service providers.
						(c)Evaluation of
				models of survivorship careThe Director of NIH shall provide
				assistance to one or more National Cancer Institute-designated cancer centers
				for research to evaluate models of survivorship care.
					(d)DefinitionIn
				this subsection, the term Director of NIH means the Director of
				NIH, acting through the Director of the National Cancer Institute.
					(e)FundingFor
				the purpose of carrying out this section, there are authorized to be
				appropriated such sums as may be necessary for each of fiscal years 2008
				through
				2012.
					.
		
